Dear Mr. Gray:
You have requested an opinion of this office regarding the Tangipahoa Parish Tourist Commission.
      1.  Is the Tangipahoa Parish Tourist Commission required to publish the minutes of its meetings in an official journal?
There is no statutory or constitutional requirement for the Commission to publish the minutes of its meetings in an official journal. However, the Commission should continue to record the minutes at each meeting and prepare a typed set.
      2.  May the Tangipahoa Parish Tourist Commission pay the cost of the meal of the directors at the Commission's monthly meeting?
LA R.S. 33:4574 establishes tourist commissions and their respective powers.  LA R.S. 33:4574.1B provides what areas the commission may spend money.  . . . "The Commission shall have authority to spend money for advertising, promotion and publication of information."  From a review of other statutes relating to various boards and commissions payment of expenses or per diem is directly listed in the statute.  As no such payment of expenses or per diem is listed under LA R.S. 33:4574.1, the directors' meal cannot be paid for during the commission's monthly meeting.
There is nothing to prevent a statutory change allowing a meal expense or per diem allowance.
If this office may be of any further use please contact us.
Sincerely,
                              RICHARD P. IEYOUB Attorney General
                              BY: ROBERT COCO Staff Attorney
RPI/RC/mnt